Title: To Benjamin Franklin from Pierre Deschamps, 14 October 1777
From: Deschamps, Pierre
To: Franklin, Benjamin


The commissioners’ recent trouble with Versailles was only part of that caused by American commerce-raiders. The money from captures tempted the raiders to pay little heed to the niceties of law, and neutrals were consequently hurt. The first intimation, as far as we know, of what the consequences might be were in this letter, which resulted from the activities of a privateer with the engaging name of Civil Usage. She captured the Fortune, a French vessel en route from London to Cadiz with neutral goods, and the first protests seem to have come from owners in Spain. Deschamps’ letter was followed on the 24th by another to Franklin from Lacoste Cassenave & Cie., also a French firm and with a consular certificate to prove it. On March 21, 1778, Juan Josef de Lacoizqueta, a Spanish merchant in Cadiz, wrote Franklin that he had an interest in the Fortune of more than 60,000 l.t.; now that she had been taken to Boston, he hoped that Congress would reimburse him. Another French ship similarly loaded and bound from Yarmouth to Leghorn, the Dillon, was captured in July and also dispatched to Boston, along with her captain and part of her crew. At some point, probably after the first protests from Spain, Franklin received an undated letter from the Parisian firm of Pache frères & Cie., speaking for a large group of neutral merchants, French, Italian, and Spanish, who wanted to recover the value of their goods on the Fortune and Dillon; the bankers asked for an opportunity to furnish the requisite proofs. Thereafter, as will be seen, evidence multiplied that privateers were behaving high-handedly. On November 21 the commissioners tried to control them by new orders, and at the same time apologized for their lapses to the courts of France and Spain.
 
Monsieur
Cadiz le 14. Octbre 1777.
J’ai pour mon Compte propre, deux Balles qui contiennent 50 pieces Draps de 2nde, 142 pieces Serges de Rome, montant Cout principal fraix Livre Sterlins 820..4..8 sur le Navire Français la Fortune Capt. Bertrand Kenguen, qui a chargé a Londre pour icy, comme le Constate le Conaissement cy joint pour m’etre delivrees.
Ce Navire ayant été pris au travers D’ortegal, par le Corsaire Ameriquain le Civil Usage, ma Qualité de français compris comme tel depuis nombre d’années dans le Corps de Nation que nous formons sur cette place ainsi que le justifie le Certificat cy joint de navire Consul, m’autorise a avoir l’honneur de m’addresser a vous Monsieur pour réclamer ces Effets, qui m’etait necessaires pour nos Registres de Lima, qui doivent s’expedier dans le courant du Mois prochain; Le prejudice qui m’en resultera consequemment, me parvenant après leur depart, ou lorsque les achats seront faits, est aisé a conçevoir;  J’espere que vous aurés la Bonté d’employer vos bons Offices, envers qui il appartient, pour que j’en soit Dedomagé. J’en conserverai la düe Reconnaissance. J’ay l’honneur d’etre etc.
Pre. Deschamps
Mons. Franklin. Paris
